1
                                UNITED STATES DISTRICT COURT
2

3                                      DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                        CASE NO.: 2:15-cr-00080-JCM-VCF
5                  Plaintiff,
6                                                     ORDER
     vs.
7
     GREGORY ALLEN WATERS, II,
8
                   Defendant.
9

10
            Presently before the court is defendant Gregory Allen Waters, II’s motion to vacate his
11
     sentence under 28 U.S.C. § 2555. (ECF No. 74). The government responded in opposition
12
     (ECF No. 76) to which Waters replied (ECF No. 81).
13
     I.     BACKGROUND
14
            Waters pled guilty to being a felon in possession of a firearm. (ECF No. 74 at 4). The
15
     court sentenced him to 77 months in prison and 3 years of supervised release.1 (Id.). After
16
     Waters’s conviction, the Supreme Court decided Rehaif v. United States. 139 S. Ct. 2191
17
     (2019). In Rehaif, a defendant—a foreign student that overstayed his visa and was unaware of
18
     his illegal status—successfully challenged his conviction for possessing a firearm. Id. at 2194–
19
     95. After Rehaif, to obtain a conviction under 28 U.S.C. §922(g), the government “must prove
20
     both that the defendant knew he possessed a firearm and that he knew he belonged to the
21

22

23
     1
       According to the BOP inmate database, Waters’s custodial term ended on November 6, 2020.
24
     Section 2255 only applies to prisoners “in custody under sentence of a court established by
25   Act of Congress.” 28 U.S.C. § 2255(a). A person is in custody of the United States if his or
     her movements “are restrained by authority of the United States . . . .” Jones v. Cunningham,
26   371 U.S. 236, 240 (1963) (internal quotation marks omitted). Because Waters is on supervised
27
     release, (see ECF No. 82), the court will not deny this motion as moot. See United States v.
     Cervini, 379 F.3d 987, 989 n.1 (10th Cir. 2004) (holding that petitioner on supervised release
28   was “in custody” for purposes of § 2255); United States v. Scruggs, 691 F.3d 660, 662 & n.1
     (5th Cir. 2012) (same).
1
     relevant category of persons barred from possessing a firearm.” Id. at 2200.2 “For example,
2
     in a felon-in-possession prosecution under § 922(g)(1), the defendant must know that his or
3
     her prior conviction was punishable by more than one year of imprisonment.” United States
4
     v. Singh, 979 F.3d 697, 727 (9th Cir. 2020). Waters now moves to vacate his conviction under
5
     28 U.S.C. § 2555 in light of Rehaif. (ECF No. 74).
6
     II.    LEGAL STANDARD
7
            Federal inmates can petition “to vacate, set aside or correct [their] sentence” if their
8
     sentence violates the Constitution or federal law. 28 U.S.C. § 2255(a). Relief is warranted
9
     only when “a fundamental defect” caused “a complete miscarriage of justice.” Davis v. United
10
     States, 417 U.S. 333, 345 (1974); see also Hill v. United States, 368 U.S. 424, 428 (1962). The
11
     petitioner is entitled to an evidentiary hearing “[u]nless the motion and the files and records of
12
     the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).3
13
     There are limitations on § 2255 relief because the petitioner “already has had a fair opportunity
14
     to present his federal claims to a federal forum.” United States v. Frady, 456 U.S. 152, 164
15
     (1982). The statute’s purpose is not “to provide criminal defendants multiple opportunities to
16
     challenge their sentence.” United States v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993).
17
            When the petitioner had “a full and fair opportunity to litigate [his claim] on direct
18
     appeal” he cannot relitigate the claim in a § 2255 motion. United States v. Hayes, 231 F.3d
19
     1132, 1139 (9th Cir. 2000). And if the petitioner could have litigated his claim on direct appeal
20
     but failed to so, the claim is procedurally defaulted. Massaro v. United States, 538 U.S. 500,
21
     504 (2003); Bousley v. United States, 523 U.S. 614, 622 (1998). A petitioner can overcome
22

23

24   2
       Waters and the government read Rehaif differently. (Compare ECF No. 74 at 5–6, with ECF
25   No. 76 at 5–6, 19–20). Contrary to Waters’s reading, missing in Rehaif is “any notion that, in
     felon-in-possession cases, the government is also required to prove that the defendant knew he
26   was prohibited from possessing a firearm, which goes to the heart of the ‘ignorance of the law’
27
     maxim.” United States v. Reynolds, No. 2:16-cv-00296-JAD-PAL, 2020 WL 5235316, at *2
     (D. Nev. Sept. 2, 2020) (emphasis added). The Ninth Circuit reads Rehaif like the government
28   does. Singh, 979 F.3d at 727.
     3
       The court will rule on this motion without an evidentiary hearing.
1
     procedural default if he can show cause and prejudice or actual innocence. United States v.
2
     Braswell, 501 F.3d 1147, 1149 (9th Cir. 2007).
3
     III.   DISCUSSION
4
            To begin with, Waters’s motion is timely as it was filed within one year of the Supreme
5
     Court deciding Rehaif.4 See 28 U.S.C. § 2255(f)(3) (The one-year statute of limitations for
6
     habeas relief runs from “the date on which the right asserted was initially recognized by the
7
     Supreme Court.”). Waters’s main contention is that the indictment failed to properly charge
8
     all the elements of the offense in 18 U.S.C. § 922(g)(1). (ECF No. 74 at 9–15). He says this
9
     defect deprived the court of jurisdiction (Id. at 9–11), cannot be waived in a plea agreement
10
     (Id. at 16; see also ECF No. 81 at 7–9), caused him actual prejudice (ECF No. 81 at 14–22) or,
11
     in the alternative, is a structural error where actual prejudice is presumed (Id. at 13–14). The
12
     court will address these arguments in turn.
13
            A. Jurisdiction
14
            An indictment must sufficiently charge an “offense[] against the laws of the United
15
     States.” 18 U.S.C. § 3231; see also United States v. Ratigan, 351 F.3d 957, 962 (9th Cir. 2003).
16
     Yet the Supreme Court in United States v. Cotton held that “defects in an indictment do not
17
     deprive a court of its power to adjudicate a case.” 533 U.S. 625, 630 (2002). A claim that “the
18
     indictment does not charge a crime against the United States goes only to the merits of the
19
     case.” Id. at 630–31 (quoting Lamar v. United States, 240 U.S. 60, 65 (1916)). Waters’s
20
     reliance on two pre-Cotton Ninth Circuit cases is unavailing. (ECF No. 74 at 11). And
21
     regardless, the Ninth Circuit has since held that an indictment’s omission of a knowledge of
22
     status element does not deprive the court of jurisdiction. See, e.g., United States v. Espinoza,
23
     816 F. App’x 82, 84 (9th Cir. 2020); United States v. Velasco-Medina, 305 F.3d 839, 845–46
24

25

26

27
     4
      However, this motion is timely only if Rehaif applies retroactively. Because the courts are
     divided on this issue, the court will assume that Rehaif applies retroactively for the purpose
28   of this motion. United States v. Bueno, No. 2:17-cv-00406-RCJ-GWF, 2020 WL 4505525,
     at *1 (D. Nev. Aug. 5, 2020).
1
     (9th Cir. 2002). Thus, the court rules that it did not lack jurisdiction despite the indictment not
2
     charging the Rehaif knowledge element.
3
            B. Waiver of § 2255 Challenges in Plea Agreement
4
            Waters “knowingly and expressly waive[d] all collateral challenges, including any
5
     claims under 28 U.S.C. § 2255, to his conviction, sentence, and the procedure by which the
6
     court adjudicated guilt and imposed sentence.” (Plea Agreement, ECF No. 65 at 9). The
7
     Supreme Court in Tollet v. Henderson held that such a waiver in a guilty plea bars
8
     “independent claims relating to the deprivation of constitutional rights that occurred prior to
9
     the entry of the guilty plea” except claims related to the knowing and voluntary nature of the
10
     plea and claims of ineffective assistance of counsel. 411 U.S. 258, 267 (1973). In addition,
11
     only a few select claims that “implicate[ ] ‘the very power of the State’ to prosecute the
12
     defendant” are not barred by Tollett. Class v. United States, 138 S. Ct. 798, 803 (2018)
13
     (quoting Blackledge v. Perry, 417 U.S. 21, 30 (1974)); see also United States v. Chavez-Diaz,
14
     949 F.3d 1202, 1208 (9th Cir. 2020).
15
            While the Ninth Circuit has suggested that the Tollett bar may not apply when the
16
     indictment fails to charge an offense, United States v. Johnston, 199 F.3d 1015, 1020 n.3 (9th
17
     Cir. 1999), the Supreme Court has upheld the bar where the constitutional defect could have
18
     been cured with a new indictment. See Class v. United States, 138 S. Ct. 798, 804–05 (2018).
19
     That is the case here. Any claims that the defective indictment violatedWaters’s right to be
20
     free from prosecution absent a valid grand jury indictment and his right to adequate counsel
21
     and notice could have been cured by a new indictment. (ECF No. 74 at 12–15); accord Bueno,
22
     2020 WL 4505525, at *3–4.
23
            Although the Ninth Circuit has not squarely addressed this issue, other circuits have
24
     held that Tollett bars habeas relief based on an indictment without the Rehaif knowledge
25
     element. United States v. Dowthard, 948 F.3d 814, 817 (7th Cir. 2020) (“[A] guilty plea
26
     waive[s the] right to assert that the indictment fail[s] to state an offense.”); United States v.
27
     Lavalais, 960 F.3d 180, 186 (5th Cir. 2020) (“To the extent [the defendant] argues his
28
     indictment is fatally defective because it did not contain an element of the offense under §
1
     922(g), he failed to preserve that claim by pleading guilty.”). Thus, the court finds that
2
     Waters’s waiver in his plea forecloses this § 2255 claim. Accord United States v. Beale, No.
3
     2:17-cv-00050-JAD-CWH, 2021 WL 325713, at *5 (D. Nev. Feb. 1, 2021).
4
            C. Procedural Default
5
            Even if Waters did not waive this § 2255 claim, he cannot show actual prejudice to
6
     overcome his procedural default.      As discussed, a claim not raised on direct appeal is
7
     procedurally defaulted and can only be raised in a § 2255 motion if the petitioner can show
8
     cause and actual prejudice or actual innocence. See Bousley, 523 U.S. at 622. “[W]here the
9
     claim rests upon a new legal or factual basis that was unavailable at the time of direct appeal,”
10
     a petitioner has cause for failure to raise the claim on direct appeal. Braswell, 501 F.3d at
11
     1150. Actual prejudice requires the petitioner to show “not merely that the errors at . . . trial
12
     created a possibility of prejudice, but that they worked to his actual and substantial
13
     disadvantage, infecting his entire trial with error of constitutional dimensions.” Frady, 456
14
     U.S. at 170.
15
            Waters has shown cause because Rehaif “overturn[ed] a longstanding and widespread
16
     practice to which [the] Court has not spoken, but which a near-unanimous body of lower court
17
     authority has expressly approved.” Reed v. Ross, 468 U.S. 1, 17 (1984); see also (ECF No. 81
18
     at 10–11). But Waters cannot show actual prejudice. “In his plea agreement, Water admiotted
19
     he had been convicted of a felony at the time he possessed the weapon.” (ECF No. 76 at 18).
20
     “He had previously served more than a year in prison for several of his prior convictions—
21
     including a prior conviction for unlaw possession of a firearm by a felon.” (Id. (emphasis in
22
     original)). At the time of the offense, Waters’s criminal history score was 18 and his
23
     presentence investigation report listed several felony drug convictions. (PSR ¶¶ 24–34). It is
24
     simply implausible that Waters did not know he was a convicted felon. Accord Beale, 2021
25
     WL 325713, at *3 (“Beale must still show ‘actual prejudice’ to excuse his default. Beale can’t
26
     do so with a criminal record and sentencing history like his.”); United States v. Lowe, No.
27
     2:14-cr-00004-JAD-VCF, 2020 WL 2200852, at *1 n.15 (D. Nev. May 6, 2020) (collecting
28
     cases in which defendants’ prior felony convictions precluded a finding of actual prejudice).
1
            In addition, the court will not rule that Rehaif error is a structural error that excuses
2
     Waters from showing actual prejudice. That is because structural errors are a very limited
3
     class of errors that affect the framework within which the trial proceeds, such that it is often
4
     difficult to assess the effect of the error. See United States v. Marcus, 560 U.S. 258, 263 (2010).
5
     And ruling otherwise would be imprudent based on the Ninth Circuit’s treatment of Rehaif in
6
     different contexts. For example, in Tate v. United States, the Ninth Circuit held that Rehaif
7
     was a statutory interpretation case and “did not invoke any constitutional provision or principle”
8
     that could sustain a successive § 2255 motion. Tate v. United States, 982 F.3d 1226, 1228 (9th
9
     Cir. 2020). And in United States v. Benamor and United States v. Johnson, the Ninth Circuit
10
     did not treat Rehaif error as structural and instead conducted plain-error review and held that
11
     the error did not affect the defendants’ substantial rights or the fairness, integrity, or public
12
     reputation of the judicial proceedings. United States v. Johnson, 833 F. App’x 665, 668 (9th
13
     Cir. 2020); United States v. Benamor, 937 F.3d 1182, 1189 (9th Cir. 2019), cert. denied, 140
14
     S. Ct. 818 (2020). And after all, the Rehaif court itself remanded the case for harmless error
15
     review rather than automatically reversing the conviction. Rehaif, 139 S. Ct. at 2200. For
16
     these reasons, the court will not excuse Waters’s failure to show actual prejudice.
17
            D. Certificate of Appealability
18
            The right to appeal a court’s denial of a § 2255 motion requires a certificate of
19
     appealability. To obtain such a certificate, the petitioner must make a “substantial showing of
20
     the denial of a constitutional right.” 28 U.S.C. § 2253(c). That is, “[t]he petitioner must
21
     demonstrate that reasonable jurists would find the district court’s assessment of the
22
     constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see
23
     also James v. Giles, 221 F.3d 1074, 1077–79 (9th Cir. 2000). Based on this standard and the
24
     almost uniform treatment of post-Rehaif § 2255 motions in this district, the court denies Waters
25
     a certificate of appealability.
26
     ...
27
     ...
28
1
           IV.    CONCLUSION
2
           Accordingly,
3
           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Waters’s § 2255
4
     motion (ECF No. 74) be, and the same hereby is, DENIED.
5
           IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
6
           The clerk shall enter a separate civil judgment in 2:20-cv-01076-JCM.
7
           DATED May 3, 2021.
8

9
                                                    JAMES C. MAHAN
10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
